MEMORANDUM OPINION

                                             No. 04-11-00220-CV

                                       EX PARTE Jesse RAMIREZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 13, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On March 22, 2011, relator filed a petition for writ of habeas corpus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 98-CI-12694, styled In the Interest of J.R. and G.C.R., in the 73rd Judicial
District Court, Bexar County, Texas, the Honorable Renée F. McElhaney presiding.